Citation Nr: 1124852	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for a fracture of the right wrist.

2.  Entitlement to an initial disability rating in excess of 10 percent for ventricular tachycardia.

3.  Entitlement to an initial compensable disability evaluation for a fracture of the left ankle.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for residuals of a fracture of the left middle finger.

6.  Entitlement to service connection for residuals of a broken nose.

7.  Entitlement to service connection for hyperlipidemia.

8.  Entitlement to service connection for a fracture of the left great toe.

9.  Entitlement to service connection for hyperextension of the left knee.

10.  Entitlement to service connection for tension-muscle contraction headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for sinusitis and the issues of entitlement to increased disability evaluations for a fracture of the right wrist and ventricular tachycardia are addressed in the REMAND portion of the decision below.  These claims are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On February 10, 2011, prior to the promulgation of a decision in the appeal of the Veteran's claims of entitlement to service connection for hyperlipidemia, hyperextension of the left knee, fracture of the left great toe, and tension-muscle contraction headaches, the Board received notification from the appellant that a withdrawal of these appeals is requested.

2.  On February 10, 2011, prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to an increased initial disability rating for a fracture of the left ankle, the Board received notification from the appellant that a withdrawal of this appeal is requested.  

3.  There is no competent evidence of record relating any fracture of the left middle finger to his service in the military..

4.  There is no competent medical evidence of a residuals of a broken nose which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of claims of entitlement to service connection for hyperlipidemia, hyperextension of the left knee, fracture of the left great toe, and tension-muscle contraction headaches, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2. The criteria for withdrawal of a Substantive Appeal of claim of entitlement to an increased initial disability rating for a fracture of the left ankle, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  A fracture of the left middle finger was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  A broken nose was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the outset of his February 10, 2011 Board hearing, the appellant indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for hyperlipidemia, hyperextension of the left knee, fracture of the left great toe, and tension-muscle contraction headaches, as well as his appeal of the issue of entitlement to an increased initial disability rating for a fracture of the left ankle.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in August 2008, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

In addition, the August 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for a fracture of the left middle finger, sinusitis, and residuals of a broken nose, so these appeals must be denied.  38 C.F.R. § 3.102.  

The Board points out that the Veteran's service treatment records did not show any treatment for, or that the Veteran complained of any injuries to, the left middle finger or to his nose.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Likewise, post-service medical records also are negative for evidence of treatment for or diagnoses of residuals of a broken nose and fracture of the left middle finger.  Of particular note, the Veteran was treated by multiple private physicians since his August 2007 discharge from service, and the Veteran did not make any complaints related to his left middle finger.  And, other than the Veteran's report of a history of a broken nose in September 2009, there is no medical evidence of any residuals of a broken nose.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  The Board also points out that the Veteran has sought treatment at Forsyth Medical Center since his service, and with private physicians at Lewisville Family Physicians, but he has not reported a history of a fracture of the left middle finger or related complaints; he reported a history of a nasal fracture in September 2009, but he did not report that such a fracture was related to his military service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  

Additionally, the Board notes that the VA examiner did not find any evidence of a broken nose or any residuals of a fracture of the left middle finger at the Veteran's August 2008 VA examination.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a broken nose or any residuals of a fracture of the left middle finger during or as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose a broken nose or any residuals of a fracture of the left middle finger, or provide a nexus opinion as to a cause of a disability.  Although clearly he is able to discuss what happened to him during service, the Veteran's conclusions of a residual disability or continuity of symptomatology in conjunction with his claims for benefits are discounted and not deemed credible in that he denied a broken nose and left middle finger-related symptomatology upon medical treatment, during both his previous contemporaneous in-service histories and post-service statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Given that he reported many problems during post-service treatment, he certainly had the opportunity at those sessions to include a left middle finger disability or a broken nose, as well.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As there is a preponderance of evidence against his claims of entitlement to service connection for a broken nose and a left middle finger fracture, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal of the issue entitlement to service connection for hyperlipidemia is dismissed.

The appeal of the issue entitlement to service connection for hyperextension of the left knee is dismissed.

The appeal of the issue entitlement to service connection for fracture of the left great toe is dismissed.

The appeal of the issue entitlement to service connection for tension-muscle contraction headaches is dismissed.

The appeal of the issue entitlement to an increased initial disability rating for a fracture of the left ankle is dismissed.

Entitlement to service connection of a fracture of the left middle finger is denied.

Entitlement to service connection for residuals of a broken nose is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board acknowledges that the Veteran was provided with a VA examination in connection to his claim for service connection of a sinusitis, but points out that the August 2008 VA examiner found that the Veteran did not currently have sinusitis, but did not address whether the Veteran's recurrent sinusitis is related to his active military service.  In this regard, the Board acknowledges that the Veteran's available service treatment records show treatment for various upper respiratory ailments, diagnosed as rhinitis, sinusitis, and chronic sinusitis, and that the Veteran has been treated on several occasions in 2008 and 2009 for sinusitis, including bilateral endoscopic total ethmoidectomies and endoscopic maxillary antrostomies for chronic ethmoid and maxillary sinusitis.  Further, the Veteran contends that, even absent an acute event during service, his sinusitis is related to active service, and that there has been continuity of symptomatology in the years following active service.  The Board acknowledges that the medical evidence is unclear whether the Veteran's sinusitis is causally or etiologically related to his military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed sinusitis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In addition, the Veteran and his service representative contend that his service-connected fracture of the right wrist and ventricular tachycardia are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was most recently afforded a VA examination, in August 2008, in connection with his claims for service connection of these disabilities, and that a copy of that examination report is associated with his claims file.  Given the length of time that has elapsed since the Veteran's most recent VA examination, the Board finds that the Veteran should be scheduled for updated VA examinations which address the current nature and severity of his service-connected fracture of the right wrist and ventricular tachycardia, in order to effectively evaluate the Veteran's service-connected disabilities.  More recent objective characterizations of these conditions and their associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  See also Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his sinusitis is related to an injury during his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  Schedule the Veteran for appropriate VA examinations to ascertain the current severity and manifestations of his service-connected fracture of the right wrist.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination reports.  

The examiners should also comment on the Veteran's current level of social and occupational impairment due to his service-connected fracture of the right wrist.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report; the examiner should explicitly distinguish between symptoms attributable to his service-connected fracture of the right wrist versus those attributable to his nonservice-connected disabilities.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner is requested to review the August 2008 VA examination report and the examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Schedule the Veteran for appropriate VA examinations to ascertain the current severity and manifestations of his service-connected ventricular tachycardia.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination reports.  

The examiners should also comment on the Veteran's current level of social and occupational impairment due to his service-connected ventricular tachycardia.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report; the examiner should explicitly distinguish between symptoms attributable to his service-connected ventricular tachycardia versus those attributable to his nonservice-connected disabilities.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner is requested to review the August 2008 VA examination report and the examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

4.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Then, the RO should readjudicate the Veteran's claim of entitlement to service connection for sinusitis, and his claims for increased disability evaluations for a fracture of the right wrist and ventricular tachycardia, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


